This is an appeal from a judgment of the district court of Mayes county. Rule No. 7 of this court (20 Okla, viii, 95 P. vi) requires the plaintiff in error in each civil cause to serve a brief on counsel for defendant in error within 40 days after the petition in error has been filed, and at the same time to file 15 copies of his brief with the clerk of the court. Although more than one year has elapsed since the filing of the petition in error herein before the case was reached for submission, no brief for plaintiff in error has ever been filed, and no extension of time asked for. By failure of plaintiff *Page 434 
in error to file his brief in support of his petition in error, he has waived his right to have his appeal heard in this court.Le Breteon v. Swartzel, 14 Okla. 521, 78 P. 323; Walker etal. v. Hannewincle, 24 Okla. 521, 103 P. 585.
This proceeding is dismissed.
All the Justices concur.